DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III comprising claims 20-23 in the reply filed on 05/03/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the step of loading the media item into the transport unit".  The claim has not recited such a step. Thus, there is insufficient antecedent basis for this limitation in the claim. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (US 2001/0044877 A1 – hereinafter Kanazawa) and Birger et al. (US 2007/0136778 A1 – hereinafter Birger).
Regarding claim 1, Kanazawa discloses a method for storing and retrieving media for playback, the method comprising: receiving, by a controller, a selection of a media item ([0018]; [0022]; Fig. 1 – receiving, by controller A, a selection of a media item for reading, e.g. receiving a data read control instruction); receiving, by a mass storage device, a disc transport unit ([0022]; Figs. 1-2 – receiving, by a mass storage device, e.g. a media storage section T of a library unit U, (i) the media cartridge C, which is a disc transport unit, or (ii) a holder/transporter H, which is alternatively a disc transport unit); loading a disc containing the media item into the transport unit ([0007]-[0008]; [0022]; Figs. 1-2 – loading a disc into the media cartridge C to have the disc transported to another library unit, or alternatively loading a disc into the holder/transporter H to have the disc transported to a drive device); receiving, by a second device, the disc transport unit ([0007]-[0008]; [0022] – receiving, by a target library unit, the disc transport unit so that the disc is taken out from the media cartridge C and transported to a drive device within the library unit, or alternatively, receiving, by a drive device, the holder/transporter H within the same library unit, so that the disc can be loaded into the drive device for data reading); loading the disc into the second device ([0007]-[0008]; [0022] – loading the disc taken out from the media cartridge C to a drive device within the library unit for data reading, or alternatively, receiving, by a drive device, within the same library unit, loading the disc from the holder/transporter H into the drive device); and reading data from the disc via the second device ([0022] – performing reading of data via the drive device).
However, Kanazawa does not disclose playing audio or video from the disc on a playback device via the second device.
Birger discloses playing audio or video from a disc on a playback device via a second device ([0017]; [0105] – playing audio or video from a disc on a playback device via a disk drive).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Birger into the method taught by Kanazawa to allow users to store media content and to play back the stored media content on a playback device, thus enhancing the utility of the system.
Regarding claim 21, Birger also discloses receiving a selection of a media item comprises providing a menu on a display and receiving the selection from a user ([0105]; Fig. 5B – selecting an item for playback from a menu illustrated in Fig. 5B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Birger into the method taught by Kanazawa and Birger as discussed in claim 20 to enhance the playback user interface of the method.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (US 2001/0044877 A1 – hereinafter Kanazawa) and Birger et al. (US 2007/0136778 A1 – hereinafter Birger) as applied to claims 20-21 above, and further in view of Ohno et al. (US 2016/0274805 A1 – hereinafter Ohno).
Regarding claim 22, see the teachings of Kanazawa and Birger as discussed in claim 20 above. However, Kanazawa and Birder do not disclose recording, in a database, an indicator of the step of loading the media item into the transport unit.
Ohno discloses recording, in a database, an indicator of a step of loading the media item into a transport unit (Fig. 5; [0065]; [0127] – indicating a slot number with data transferred).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Ohno into the method taught by Kanazawa and Birger to manage the discs, e.g. for troubleshooting purpose in case of errors.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (US 2001/0044877 A1 – hereinafter Kanazawa) and Birger et al. (US 2007/0136778 A1 – hereinafter Birger) as applied to claims 20-21 above, and further in view of Kurano (US 6,009,433 – hereinafter Kurano).
Regarding claim 23, see the teachings of Kanazawa and Birger as discussed in claim 20 above. However, Kanazawa and Birger do not disclose loading parental control restrictions corresponding to the media item into the transport unit.
(column 22, lines 37-48).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kurano into the method taught by Kanazawa and Birger so that parental control restrictions can be properly applied during playback to prevent under-aged viewer from watching inappropriate subject matter. One of ordinary skill in the art before the effective filing date of the claimed invention would have also recognized that with the incorporated feature from Kurano, the parental control restrictions corresponding to the media item must be loaded into the transport unit so that the information can be accessed during playback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG Q DANG/Primary Examiner, Art Unit 2484